Citation Nr: 1129830	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-29 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to restoration of a 20 percent rating for residuals of a stress fracture of the right knee (a right knee disorder) which was reduced to 10 percent disabling effective from August 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In August 2010, the Board remanded the appeal for additional development.

The Board's August 2010 remand referred to the agency of original jurisdiction (AOJ) for additional development a claim for an increased rating for the Veteran's right knee disorder.  However, no subsequent action was taken by the AOJ.  Therefore, this issue is once again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A January 2003 rating decision assigned the Veteran's right knee disorder a 20 percent rating effective from August 28, 2002.

2.  An October 2004 rating decision proposed reducing the Veteran's rating for his right knee disorder to 10 percent disabling.  In a letter dated November 5, 2004, the RO notified the Veteran of the reason for this proposal.

3.  A May 2005 rating decision thereafter implemented the proposed reduction and assigned August 1, 2005, as the effective date for the 10 percent rating for the Veteran's right knee disorder.  In a letter dated May 25, 2005, the RO notified the Veteran of the above decision.  

4.  The record shows that the 20 percent rating for the Veteran's right knee disorder had been in effect for less than 5 years.  

5.  The preponderance of the competent and credible evidence does not show that at the time of the August 1, 2005, rating reduction the Veteran's right knee disorder was manifested by ankylosis; moderate instability; a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or tibial and fibula impairment with at least moderate knee or ankle disability, even taking into account his complaints of pain.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent rating for a right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in November 2004 provided the Veteran with notice that fulfills both the regulatory notice requirements for a rating reduction found at 38 C.F.R. § 3.105 and the provisions of 38 U.S.C.A. § 5103(a).  Furthermore, even if the above letter did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, the Board remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent evidence including, in full compliance with the Board's August 2010 remand instructions, his 2003 to 2005 treatment records from the Detroit VA Medical Center and his records on file with the Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was afforded a VA examination in October 2004, prior to the proposed rating reduction, that is adequate to adjudicate the claim even though the examiner did not have the claims file because the examiner both took a detailed medical history that conforms with the medical history found in the claims file and conducted an examination of the claimant that allowed VA to rate his disability under all potentially relevant rating criteria.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.105; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Restoration Claim

The Veteran and his representative contend that the service-connected right knee disorder had not improved and that the 20 percent rating should be restored.  It is also requested that the veteran be afforded the benefit of the doubt. 

A January 2003 rating decision assigned the Veteran's right knee disorder a 20 percent rating effective from August 28, 2002.  An October 2004 rating decision proposed reducing the Veteran's rating for his right knee disorder to 10 percent.  In a letter dated November 5, 2004, the RO notified the Veteran of the reason for this proposal.  In a May 2005 rating decision the RO implemented the proposed reduction and assigned August 1, 2005, as the effective date for the 10 percent rating for his right knee disorder.  In a letter dated May 25, 2005, the RO notified the Veteran of the above decision.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  

As stated above, the Veteran was notified of the RO's intent to reduce his rating for his right knee disorder by a letter dated November 5, 2004.  Thereafter, he was afforded an opportunity to have a pre-determination hearing and given at least 60 days in which to present additional evidence.  See 38 C.F.R. § 3.105(e), (h).  Final action to reduce the rating for his right knee disorder was taken pursuant to 38 C.F.R. § 3.105(e) in a May 2005 decision.  The Veteran was informed of this decision by a letter dated May 25, 2005.  The rating reduction was made effective beginning August 1, 2005.  

Consequently, the Board finds that the RO did not violate any of the procedures required under § 3.105--the Veteran was notified of his rights, given an opportunity for a hearing and time to respond, and the rating reduction was made effective no sooner than permitted ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  

It should also be pointed out that a rating reduction such as in the current appeal, taken within less than five years from the award of the rating in the January 2003 rating decision, is not governed by the provisions of 38 C.F.R. § 3.344 regarding stabilization of ratings.  See 38 C.F.R. § 3.344(c). VA regulations provide that, with respect to other disabilities that are likely to improve, namely those for which evaluations have been in effect for less than five years, an adequate re-examination that discloses improvement in the condition will warrant reduction in rating. 38 C.F.R. § 3.344(c).  However, in any rating reduction case, not only must it be determined that an improvement in disability has actually occurred, but also that that the improvement in disability actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations).

Having decided that the process required to reduce the Veteran's rating was correctly followed by the RO, the next question to be addressed is whether, given the available evidence, such a reduction was warranted.  

In this regard, the Board notes that the ratings to be assigned for reduction in earning capacity are directed toward specific injury or disease.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To ignore the specific nature of the disability experienced by the Veteran when assigning a rating violates certain essentials of rating.  These precepts mandate that there be an accurate description of the disabling condition, with consideration being given to the whole recorded history such that each of the elements of the disability to be rated are correctly set forth.  38 C.F.R. §§ 4.1, 4.2 (2010).  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

Moreover, when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain reported by the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of a loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Board notes that when considering whether the evidence shows a reduction was warranted it cannot consider any private treatment records received by VA or any treatment records generated by VA after the date of the rating reduction (i.e., August 1, 2005) because, as explained above, the 20 percent rating for the right knee disorder was not continued at the same level for a period of 5 or more years when it was reduced effective August 1, 2005.  38 C.F.R. § 3.344.  For the same reason, the Board finds that the facts of this case are also clearly distinguishable from those of Dofflemyer v. Derwinski, 2 Vet. App.  277 (1992) which found that VA may consider post-rating reduction evidence when considering if the reduction was proper when the rating had continued at the same level for approximately 20 years before it was reduced.  Accordingly, the Board's analysis as to whether the rating reduction was proper must focus on the private treatment records received and VA treatment records created after the August 28, 2002, rating increase and before the August 1, 2005, rating reduction. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Historically, the RO has rated the Veteran's right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Under the applicable rating criteria, entitlement to restoration of the 20 percent rating for the right knee disorder is warranted if there is evidence of ankylosis; moderate instability; a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or flexion limited to 30 degrees or less, extension limited to 15 degrees or more, or tibia and fibula impairment with at least moderate knee or ankle disability, even taking into account his complaints of pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-5263.

Initially, the Board notes that evidence dating August 28, 2002, to August 1, 2005, is negative for a diagnosis of ankylosis and in the absence a diagnosis the Board may not rate his service-connected right knee disorder as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Likewise, the Board finds that because the August 28, 2002, to August 1, 2005, record is both negative for a dislocated semilunar cartilage and tibia and fibula impairment it would be improper to rate his service connected right knee disorder under either Diagnostic Code 5258 or Diagnostic Code 5262.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  In fact, the October 2004 VA examiner specifically opined that the right knee had no false motion, malunion, nonunion, loose motion, or false joint.  This opinion is not contradicted by any other medical opinion found in the record including the records obtained from the SSA and the August 28, 2002, to August 1, 2005, VA treatment records.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that a restoration of the Veteran's 20 percent rating for his right knee disorder is not warranted under Diagnostic Code 5256, Diagnostic Code 5258, or Diagnostic Code 5262.  38 C.F.R. § 4.71a. 

As to instability, the Board notes that a review of the August 28, 2002, to August 1, 2005, record does not reveal any objective evidence of right knee instability much less "moderate" instability.  In this regard, the Board notes that even at the December 2002 VA examination (i.e., the examination on which the RO based its grant of a 20 percent rating for the Veteran's right knee disorder), it was opined that while the appellant complained of giving way his ligaments were stable and McMurray's and drawer tests were negative.  Likewise, at the subsequent October 2004 VA examination, it was opined that his ligaments were stable and he had no loose motion.  These opinions regarding the right knee not having any instability are not contradicted by any other medical evidence found in the August 28, 2002, to August 1, 2005, record including the records obtained from the SSA and the August 28, 2002, to August 1, 2005, VA treatment records.  See Colvin, supra.  Therefore, because the Veteran's adverse symptomatology did not include at least moderate right knee instability the Board finds that he did not meet the criteria for a 20 percent rating at the time the May 2005 rating decision implemented the rating reduction in question and a restoration is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a. 

As to lost flexion and/or extension, the Board notes that a review of the August 28, 2002, to August 1, 2005, record reveals that at the December 2002 VA examination (i.e., the examination on which the RO based its grant of a 20 percent rating for the Veteran's right knee disorder) the active range of motion of the right knee taking into account his complaints of pain was 5 to 30 degrees with objective evidence of a limp, swelling, effusion, and warmth as well as x-ray evidence of arthritis.  His passive range of motion was 0 to 60 degrees. 

Based on the results of the December 2002 VA examination, the RO in the January 2003 rating decision granted the Veteran's right knee disorder a 20 percent disability rating effective from August 28, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260. 

However, the subsequent VA examination and medical records, dated through August 1, 2005, do not thereafter ever show flexion limited to 30 degrees or less and/or extension limited to 15 degrees or more.  In this regard, at the October 2004 VA examination the range of motion of the right knee taking into account the Veteran's complaints of pain was normal at 0 to 140 degrees with objective evidence of tenderness to palpation, pain with motion, and slight weakness at 4/5 but no redness or heat.  While treatment records also document the Veteran's complaints and treatment for right knee pain with crepitus as well as his use of a knee brace and a cane to ambulate, the December 2002 VA examiner's opinion regarding the range of motion of the right knee is not contradicted by any other medical opinion found after the December 2002 VA examination through August 1, 2005, including the records obtained from the SSA and the August 28, 2002, to August 1, 2005, VA treatment records.  See Colvin, supra.  

Consequently, because even taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45 (2010) flexion of the right knee was not limited to 30 degrees or less and extension of the knee was not limited to 15 degrees or more, the Board finds that he also did not meet the criteria for assignment of a 20 percent disability rating under Diagnostic Code 5260 or Diagnostic Code 5261 at the time the May 2005 rating decision implemented the rating reduction in question.  38 C.F.R. § 4.71a.  Therefore, the RO's rating reduction was proper and restoration is not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's, his friends, his wife's, his employer's, and his representative's written and oral statements.  In this regard, while the Veteran is credible to report on what he sees and feels and others are credible to report on what they can see, the Board finds more competent the opinions by the medical experts at the VA examination and in the treatment records discussed above, regarding the severity of the claimant's adverse symptomatology, than any lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra. 

The Board has also considered the doctrine of reasonable doubt.  However, to the extent outline above, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Restoration of a 20 percent rating for a right knee disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


